Citation Nr: 0636886	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  02-12 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent prior to August 4, 2004, for service-connected lumbar 
spine disability with degenerative disc disease.

2.  Entitlement to an evaluation in excess of 40 percent as 
of August 4, 2004, for service-connected lumbar spine 
disability with degenerative disc disease.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1990 to August 
1990, and from September 1993 to October 1999.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the Fort 
Harrison, Montana, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
lumbar spine disability with degenerative disc disease and 
assigned a 20 percent evaluation effective October 10, 1999.  

In March 2005, the RO granted a 40 percent evaluation for the 
disability, effective August 5, 2004.  The veteran was 
advised of the above grant of an increased rating by an April 
2005 letter; however, he did not withdraw his appeal.  In AB 
v. Brown, 6 Vet. App. 35 (1993), the U.S. Court of Appeals 
for Veterans Claims held that, on a claim for an original or 
increased rating, the veteran will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy, even 
if partially granted, where less than the maximum benefit 
available is awarded.  Thus, this appeal continues.  

In January 2004, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript is of record.

In April 2006, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  Prior to August 4, 2004, the veteran's lumbar spine 
disability with degenerative disc disease was manifested by 
moderate symptoms of intervertebral disc syndrome with 
recurring attacks.

2.  As of August 4, 2004, the veteran's lumbar spine 
disability with degenerative disc disease has been manifested 
by severe symptoms of intervertebral disc syndrome with 
intermittent relief.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for lumbar spine disability with degenerative disc 
disease, prior to August 4, 2004, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5292, 5293 (2002), Diagnostic Codes 5235-5243 (2006).

2.  The criteria for an evaluation in excess of 40 percent 
for lumbar spine disability with degenerative disc disease, 
as of August 4, 2004, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293 
(2002), 4.71a, Diagnostic Codes 5235-5243 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), (Pelegrini II), the Court 
held that VA must (1) inform the claimant of any information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  The VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the November 2001 letter sent to the veteran and 
by the discussions in the September 2002 statement of the 
case, and the September 2003 and July 2006 supplemental 
statement of the cases.  In the letter, the RO failed to 
provide the veteran with the evidence necessary to 
substantiate his claims for increase.  Rather, it informed 
him of the evidence necessary to substantiate a claim for 
service connection.  Nevertheless, the veteran has not been 
prejudiced by this because it is clear he is aware of the 
evidence necessary to substantiate his claims for increase.  
Specifically, the veteran has alleged that his disability is 
worse than the current 20 percent and 40 percent evaluations 
contemplate.  Thus, the veteran is aware that the evidence 
necessary to substantiate his claims would be evidence 
showing that his disabilities have worsened.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, in the letter, VA 
informed him it had a duty to obtain any records held by any 
federal agency.  It also informed him that on his behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  The RO told the veteran that he would 
need to give VA enough information about the records so that 
it could obtain them for him.  Finally, he was told to submit 
any evidence in his possession that pertained to the claim.

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the veteran did not receive a VCAA 
compliant letter until after the unfavorable decision.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirements is harmless error.  The content of 
the November 2001 letter provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  He was provided an opportunity at that time to 
submit additional evidence.  Statement of the case and 
supplemental statement of the case were issued in September 
2002, September 2003, and July 2006, which gave him an 
additional 60 days to submit evidence.  Thus, the Board finds 
that the actions taken by VA have essentially cured the error 
in the timing of the notice.  Further, it finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed with the appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In light of the denial of the appeal, the veteran is not 
prejudiced by any failure to provide notice regarding the 
downstream element of an effective date.  See Dingess/Hartman 
v. Nicholson 19 Vet. App. 473 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has obtained the veteran's 
service medical records; VA outpatient treatment records 
dated from November 1999 to April 2000, August 2001 to April 
2002, July 2002 to December 2002, February 2003 to October 
2003, and April 2005 to May 2004; and private medical records 
dated May 2000.  VA also provided the veteran with 
examinations in connection with his claims.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the veteran.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (holding that a 
timing error can be cured when VA employs proper subsequent 
process).  

Disability ratings are based upon scheduler requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2006).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran is contesting the disability evaluation that was 
assigned at the time service connection was granted for his 
disability.  This matter therefore is to be distinguished 
from one in which a claim for an increased rating of a 
disability has been filed after a grant of service 
connection.  The United States Court of Appeals for Veterans 
Claims has observed that in the latter instance, evidence of 
the present level of the disability is of primary concern, 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (citing 
Francisco v. Brown, 7 Vet. App. 55 (1994)), and that as to 
the original assignment of a disability evaluation, VA must 
address all evidence that was of record from the date the 
filing of the claim on which service connection was granted 
(or from other applicable effective date).  See Fenderson, 12 
Vet. App. at 126-27.  Accordingly, the evidence pertaining to 
an original evaluation might require the issuance of 
separate, or "staged," evaluations of the disability based on 
the facts shown to exist during the separate periods of time.  
Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

The criteria for evaluating diseases or injuries of the spine 
were amended in September 2002 and again in September 2003.  
In VAOPGCPREC 3-2000 (April 2003), VA's General Counsel held 
that when a provision of the VA rating schedule is amended 
while a claim for an increased rating under that provision is 
pending, a determination as to whether the intervening change 
is more favorable to the veteran should be made.  If the 
amendment is more favorable, that provision should be applied 
to rate the disability for periods from and after the 
effective date of the regulatory change; and the prior 
regulation should be applied to rate the veteran's disability 
for periods preceding the effective date of the regulatory 
change.  Id.  

Prior to September 2003, Diagnostic Code 5292, which 
addressed limitation of motion of the lumbar spine, provided 
for an evaluation of 10 percent when limitation of motion was 
slight, 20 percent when limitation of motion was moderate, 
and 40 percent when limitation of motion was severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Prior to September 2002, intervertebral disc syndrome was 
evaluated as noncompensable when postoperative and cured; 10 
percent disabling when mild; 20 percent when moderate with 
recurring attacks; 40 percent disabling when severe with 
recurring attacks and intermittent relief; and 60 percent 
disabling when pronounced with persistent symptoms compatible 
with sciatic neuropathy, characteristic pain, demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc and 
with little intermittent relief.  See 38 C.F.R. § 4.71a, 
Diagnostic code 5293 (2002).

As of September 2002, intervertebral disc syndrome was 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method resulted in the higher 
evaluation. The criteria are as follows, in part:

With incapacitating episodes having a 
total duration of at least 6 weeks during 
the past 12 months - 60 percent 
disabling.

With incapacitating episodes having a 
total duration of at least 4 weeks but 
less than 6 weeks during the past 12 
months - 40 percent disabling.

With incapacitating episodes having a 
total duration of at least 2 weeks but 
less than 4 weeks during the past 12 
months - 20 percent disabling.

With incapacitating episodes having a 
total duration of at least one week but 
less than 2 weeks during the past 12 
months - 10 percent disabling.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (September 2002).  

For purposes of evaluations under 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id. 
at Note (1).  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id.

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  The General Rating Formula for 
Diseases and Injuries of the Spine provides for assignment of 
a 40 to 100 percent evaluation for unfavorable ankylosis of 
the spine.  Diagnostic Code 5243 provides that intervertebral 
disc syndrome (preoperatively or postoperatively) be rated 
either under the General Rating Formula for Disease and 
Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under  38 C.F.R. § 4.25.  
The incapacitating episode rating scheme set forth in 
Diagnostic Code 5243 is nearly the same as that utilized in 
the 2002 version of Diagnostic Code 5293.

As of September 2003, the criteria are as follows:

Unfavorable ankylosis of the entire 
spine - 100 percent disabling.

Unfavorable ankylosis of the entire 
thoracolumbar spine - 50 percent 
disabling.

Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine - 40 percent disabling.  

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, the 
combined range of motion of the 
thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis - 20 percent 
disabling.

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, combined 
range of motion of the thoracolumbar 
spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height - 10 percent 
disabling.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (September 
2003).  

As of September 2003, the criteria for evaluating 
intervertebral disc syndrome did not change but the cite 
changed to 38 C.F.R. § 4.71a, Diagnostic Code 5243.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  Id.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  Id.  The normal ranges of motion for 
each component of spinal motion provided in this note are 
the maximum that can be used for calculation of the combined 
range of motion.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Prior to August 4, 2004

The veteran described in his September 2001 personal 
statement as having pain in his back that is severely 
disabling and prevents him from performing normal daily 
activities.  The veteran asserts that he warrants an initial 
evaluation in excess of 20 percent for his back condition.

The Board notes that pertinent VA outpatient treatment 
records reflect continuing complaints of low back pain.  In 
April 2000, the veteran was afforded a VA examination.  
During the examination, the veteran stated that since 
service, he has had pain in his lower back on a daily basis.  
He complained of moderate pain radiating to his left buttock 
causing a tingling sensation which occurs once or twice a 
week.  Upon physical examination, the examiner noted that the 
veteran complained of pain in the entire lumbar spine, but 
exhibited full range of motion.  He added that the veteran 
was able to walk on toes and heels without difficulty.  The 
examiner diagnosed the veteran as having chronic low back 
pain with a history of degenerative disc disease at T12-L1.  
The examiner noted that pain was visibly manifested on the 
lumbar spine upon motion, but there was no fixed deformity 
nor neurological abnormality involving the lumbar spine.  

In June 2000, the veteran underwent another VA examination.  
During the examination, the veteran complained of pain in his 
lower back and some radiation in the upper buttocks.  Upon 
physical examination, the examiner noted full, active, and 
passive range of motion of the shoulder, elbow, wrist, hips, 
knees, and ankles.  Lumbar flexion was limited to 50 degrees, 
lumbar extension limited to 15 degrees, and lateral tilt 
limited to 20 degrees.  The examiner opined that the veteran 
most likely suffered from a retain midline disc bulge 
syndrome involving the L4-5 and L5-S1 vertebrae.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of an initial evaluation in excess of 20 percent 
for the service-connected lumbar spine disability with 
degenerative disc disease under the former criteria 
(Diagnostic Code 5293).  There is no evidence that the 
veteran's intervertebral disc syndrome of the lumbar spine 
has been severe, causing recurring attacks with only 
intermittent relief.  Although the veteran had reported and 
testified that he was in constant pain and had suffered 
attacks that would incapacitate him, the preponderance of the 
evidence is against a finding that the veteran had only 
intermittent relief.  The veteran had been seen regularly for 
physical therapy of his spine.  The veteran stated during the 
January 2004 hearing that he had constant tingling in his low 
back and just "normal pain."  He explained that he took 
Motrin and muscle relaxers for pain, and his physicians put 
him on a 40 to 50 pound weight limit for lifting.  The 
veteran has claimed he had muscle spasms frequently, but no 
examiner has found such upon examination.  Neurological 
findings in both exams varied between having normal sensation 
to having 2/5 deep tendon reflexes.  

At the January 2004 hearing, the veteran testified that he 
would have incapacitating episodes that would last for up to 
a couple of days.  The Board finds that the preponderance of 
the evidence is against a showing that the veteran has only 
intermittent relief from his intervertebral disc syndrome in 
the lumbar spine.  His testimony of being incapacitated from 
the degenerative disc disease is not substantiated by the 
evidence in the claims file.  In fact, when examined by 
medical professionals, they found that the veteran had pain 
in the lumbar spine, but specifically found he did not have 
weakness, loss of endurance, or incoordination.  The Board 
has accorded less probative value to the veteran's report of 
severe symptomatology as a result.  Therefore, a higher 
rating under Diagnostic Code 5293 would not be warranted.  
Considering the veteran's service-connected lumbar spine 
disability under the former criteria, the Board finds that 
the preponderance of the evidence is against a finding that 
the veteran's disability picture meets the criteria for a 40 
percent evaluation for intervertebral disc syndrome.  

Under Diagnostic Code 5292, which provides the criteria for 
limitation of motion of the lumbar spine, effective prior to 
September 2003, a 40 percent evaluation requires evidence of 
severe limitation of motion.  In this regard, the Board notes 
that the April 2000 VA examination report stated that the 
veteran had full range of motion of the lumbar spine.  In the 
June 2000 VA examination, the veteran demonstrated flexion 
forward to 50 degrees, lumbar extension to 15 degrees, and 
lateral tilt to 20 degrees.  Although not stated under the 
former criteria, the normal range of motion of the lumbar 
spine is 90 degrees of flexion and 30 degrees of extension, 
lateral flexion, and rotation.  The Board finds that the 
evidence of record shows that the veteran had what could 
reasonably be considered to be no more than "moderate" 
limitation of motion, which warrants a 20 percent disability 
rating under Diagnostic Code 5292.  Therefore, Diagnostic 
Code 5292 would not assist the veteran in obtaining a higher 
disability evaluation, and is not for application. 

For the reasons stated above, the Board finds that a rating 
in excess of 20 percent is not warranted for the veteran's 
lumbar spine disability with degenerative disc disease on the 
basis of functional disability, under the former criteria.

A higher evaluation is also not warranted when considering 
the criteria in effect from September 23, 2002, through 
September 25, 2003, or the criteria in effect beginning on 
September 26, 2003.  

Under the current criteria (Diagnostic Code 5243), 
intervertebral disc syndrome can be evaluated based either 
on the duration of incapacitating episodes or under the 
general rating formula.  On review of the claims folder, 
there is no evidence that the veteran has had incapacitating 
episodes having a total duration of at least four weeks 
during a 12-month period.  While the veteran indicated at 
the January 2004 hearing that he would be incapacitated 
approximately six to eight times a year, no medical 
professional had prescribed bedrest according to the 
evidence of record.  Therefore, the veteran's testimony 
establishes no incapacitating episodes as contemplated by 
Diagnostic Code 5243.  An evaluation in excess of 20 percent 
is not warranted based on the frequency of incapacitating 
episodes.

If the service-connected disability is considered under the 
general rating formula for diseases and injuries of the 
spine, an evaluation in excess of the 20 percent evaluation 
would not be warranted.  Specifically, the forward flexion of 
the thoracolumbar spine is greater than 30 degrees.  During 
the April 2000 VA examination, the examiner noted that the 
veteran demonstrated full range of motion of the lumbar spine 
and during the June 2000 VA examination, the veteran 
demonstrated forward flexion of the spine to 50 degrees.  In 
addition, the evidence indicates the veteran does not have 
ankylosis, which, is when the spine is fixed in flexion or 
extension and is accompanied by other symptoms.  In this 
regard, the Board notes that the veteran has movement of the 
spine in planes of excursion (forward flexion, backward 
extension, lateral flexion and rotation) tested, which 
clearly indicates he does not have ankylosis.  Therefore, a 
rating in excess of 20 percent cannot be awarded for the 
veteran's service-connected lumbar spine disability.

With respect to the possibility of entitlement to an 
increased evaluation under 38 C.F.R. §§ 4.40 and 4.45, the 
Board has also considered whether an increased evaluation 
could be assigned on the basis of functional loss due to the 
veteran's subjective complaints of pain.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 
Fed. Reg. 31,262 (1998).  The Board notes that the findings 
do not support an increased evaluation due to functional 
loss.  Although the veteran has complained of pain, the April 
2000 VA examiner and the June 2000 VA examiner found no 
additional functional limitation due to pain, weakness, 
fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-205 (1995).  As 
such, the Board finds that the preponderance of the evidence 
is against a finding that the veteran's functional limitation 
due to pain warrants a rating in excess of 20 percent.

The Board concludes that the preponderance of the evidence is 
against an initial disability evaluation in excess of 20 
percent for the veteran's lumbar spine disability with 
degenerative disc disease.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, and an increased rating must be 
denied.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

As of August 4, 2004

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an evaluation in excess of 40 percent as of August 
4, 2004.  The Board notes that when the Hearing Officer 
granted the 40 percent evaluation, she determined that the 
veteran had forward flexion of 30 degrees or less for the 
thoracolumbar spine, which warranted a 40 percent evaluation.  

The evidence of record as of August 4, 2004, reflects 
multiple complaints of low back pain in VA outpatient 
treatment records.  In August 2004, the veteran was afforded 
a VA examination.  During the examination, the veteran 
complained of constant lower back pain.  He explained that 
his back is numb and aches constantly on the lower left side.  
The veteran added further that he endures physical therapy 
for his back, takes Motrin for pain, and uses a TENS unit 
nightly.  Upon physical examination and a review of the 
claims file, the examiner noted that the veteran is able to 
walk unaided, and is able to do all of his daily activities 
without assistance.  The VA examiner reported forward flexion 
limited to 30 degrees, extension limited to 10 degrees, left 
lateral flexion limited to 15 degrees, right lateral flexion 
limited to 25 degrees, and bilateral rotation limited to 30 
degrees.  No deformities or muscle spasms in the low back 
existed at the time of the exam.

The Board notes that it has not considered the veteran's 
disability under the former Diagnostic Code 5292, which 
addresses limitation of motion of the lumbar spine, as the 
highest evaluation under that Diagnostic Code is 40 percent 
and would not assist the veteran in obtaining a higher 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).

Considering the veteran's disability under the former 
Diagnostic Code 5293, the Board finds that the preponderance 
of the evidence is against a finding that the veteran's 
disability picture meets the criteria for a 60 percent 
evaluation for intervertebral disc syndrome.  For example, 
the August 2004 VA examination reports shows that deep tendon 
reflexes of the lower extremity was 2+.  Strength in the 
lower extremity was 5+/5, and sensation was intact 
throughout.  There were no deformities or muscles spasms of 
the low back noted during the exam.  The preponderance of the 
evidence is against a finding that the veteran meets the 
criteria for an evaluation in excess of 40 percent under the 
former Diagnostic Code 5293.

Under the amended criteria, the preponderance of the evidence 
is also against a finding that the veteran would warrant an 
evaluation in excess of 40 percent.  At the time of the 
January 2004 hearing, the veteran stated that he had to 
switch jobs in maintenance because of the 40 to 50 pound 
weight restriction.  The amended criteria under Diagnostic 
Code 5243 evaluates intervertebral disc syndrome based upon 
"incapacitating episodes."  The veteran has stated that he 
had had incapacitating episodes associated with the service-
connected disability at least six to eight times a year.  
There is a lack of evidence that he had had six weeks of 
incapacitating episodes during the last year.  Accordingly, 
the preponderance of the evidence is against a finding that 
the veteran meets the criteria under the 60 percent 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Furthermore, the Board finds that an evaluation in excess of 
40 percent as of August 4, 2004, is not shown to be 
appropriately assignable under the general rating formula.  
As noted previously, a disability evaluation greater than 40 
percent requires unfavorable ankylosis of the entire 
thoracolumbar spine, or unfavorable ankylosis of the entire 
spine.  Range of motion testing of the lumbar spine in August 
2004 revealed flexion of 30 degrees and extension of 10 
degrees.  Thus, the veteran's lumbar spine demonstrated 
flexion, as well as motion in every direction, thereby 
precluding a findings of ankylosis.  These findings are 
consistent with a 40 percent evaluation for orthopedic 
manifestations.  A rating in excess of 40 percent cannot be 
awarded for the veteran's service-connected lumbar spine 
disability.

The Board has considered the veteran's functional loss due to 
pain on motion, under the provisions of 38 C.F.R. §§ 4.40, 
4.45 (2005).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Within this context, the Board notes that at the August 2004 
VA examination, the veteran complained of flare-ups of pain, 
and the examiner noted that the veteran's lower extremity 
strength was 5+/5.  Although the veteran continued to 
complain of pain, the examiner who conducted the August 2004 
VA examination did not find any additional functional 
limitation due to pain, weakness, fatigability, or 
incoordination.  38 C.F.R. §§ 4.40, 4.45.  As such, the Board 
finds that the preponderance of the evidence is against a 
finding that the veteran's functional limitation due to pain 
warrants a rating in excess of 40 percent.

As the evidence preponderates against the claim for an 
increased rating in excess of 40 percent as of August 4, 
2004, for the veteran's lumbar spine disability with 
degenerative disc disease, the benefit-of-the-doubt doctrine 
is inapplicable, and an increased rating must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  

Extraschedular Evaluation

The Board has also considered whether an extraschedular 
rating may be assigned for the veteran's service-connected 
lumbar spine disability with degenerative disc disease.  See 
38 C.F.R. § 3.321(b).  After carefully reviewing the 
evidence, the Board finds this case does not present an 
unusual disability picture so as to render impractical the 
application of the regular schedular standards.  Although the 
veteran testified that he had to stop working on an ambulance 
and obtain another job because of his back disability, there 
is no objective evidence that the veteran's service-connected 
lumbar spine disability with degenerative disc disease caused 
marked interference with employment or necessitated frequent 
hospitalization.  See Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Floyd v. Brown, 9 Vet. App. 94-96 (1996).  The Board 
finds no exceptional circumstances in this case that would 
warrant referral to the Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
consideration of an extraschedular evaluation.  






ORDER

An initial evaluation in excess of 20 percent prior to August 
4, 2004, for service-connected lumbar spine disability with 
degenerative disc disease is denied.

An evaluation in excess of 40 percent as of August 4, 2004, 
for service-connected lumbar spine disability with 
degenerative disc disease is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


